Jenkins, P. J.
On June 1, 1926, Citizens Bank of Plains brought suit against J. T. Hagerson, alleging that in April, 1916, the plaintiff recovered a judgment against the defendant in the city court of Americus, and that on April 10, 1916, execution was issued thereon and duly entered of record upon the general execution docket in the office of the clerk of Sumter superior court; that in November, 1917, the sheriff levied the execution upon certain land of the defendant, which was sold on December 4, 1917; that the “funds arising from the -sale of said land were retained by said sheriff upon a certain execution against said defendant, issued from the city court of Ellaville; that said execu*283tion, being of prior date, was a superior lien upon said funds, and the same was paid and applied thereon.” It is not alleged that the funds were distributed to the holder of the prior execution upon a money-rule against the' sheriff, or by order of court in any other legal proceeding. The petition sets forth that the judgment sued on is dormant, and asks judgment against the defendant for the amount due thereon. The defendant demurred upon the ground that the petition showed that the judgment sued on was dormant, and that it was more than ten years old at the time of the filing of the petition. The court sustained the demurrer and dismissed the petition, and the plaintiff excepted.

Judgment affirmed.


Stephens and Bell, JJ., concur.